    Case 1:15-mc-00023-MAD-CFH Document 75 Filed 05/15/20 Page 1 of 6



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JOHN DOE,

                               Plaintiff,
      vs.                                               1:15-mc-23
                                                        (MAD/CFH)
EJERCITO DE LIBERACION NACIONAL, a/k/a
National Liberation Army, a/k/a ELN, and FUERZAS
ARMADAS REVOLUCIONARIOS DE COLOMBIA,
a/k/a FARC, a/k/a Revolutionary Armed Forces of
Columbia,

                               Defendants,
      vs.

BANK OF NEW YORK MELLON,

                               Garnishee,
      vs.

GRUPO AROSFRAN EMPREENDIMENTOS E
PARTICIPACOES SARL, a/k/a Grupo Arposfran
Emre Particacoe, and OVLAS TRADING, S.A.,

                              Claimants.
____________________________________________

BANK OF NEW YORK MELLON,

                               Third Party Plaintiff,
      vs.

BANCO AFRICANO DE INVESTIMENTOS,
ANGOLA; ANTONIO CABALLERO; GRUPO
AROSFRAN EMPREENDIMENTOS E
PARTICIPACOES SARL, a/k/a Grupo Arposfran
Emre Particacoe; and OVLAS TRADING, S.A.,
Third Party Defendants.
____________________________________________

BANK OF NEW YORK MELLON

                               Counter Claimant,
     Case 1:15-mc-00023-MAD-CFH Document 75 Filed 05/15/20 Page 2 of 6



       vs.

JOHN DOE,
                              Counter Defendant.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

GROSSMAN ROTH, P.A.                                   BRETT E. VON BORKE, ESQ.
2525 Ponce de Leon
Suite 1150
Coral Gables, Florida 33134
Attorneys for Plaintiff and Counter Defendant

DO CAMPO & THORNTON, P.A.                             JOHN A. THORNTON, ESQ.
100 SE 2d Street
Suite 2700
Miami, Florida 33131
Attorneys for Plaintiff and Counter Defendant

LEVI LUBARSKY FEIGENBAUM &                            STEVEN B. FEIGENBAUM, ESQ.
WEISS LLP
655 Third Avenue
27th Floor
New York, New York 10017
Attorneys for Garnishee, Third Party Plaintiff,
and Counter Claimant

BECKER, GLYNN, MUFFLY, CHASSIN &                      WALTER E. SWEARINGEN, ESQ.
HOSINSKI LLP
299 Part Avenue, 16th Floor
New York, New York 10171
Attorneys for Garnishee, Third Party Plaintiff,
and Counter Claimant

ZUCKERMAN SPAEDER LLP                                 NELL PEYSER, ESQ.
485 Madison Avenue
Ste 10th Floor
New York, New York 10022
Attorneys for Claimants

Mae A. D'Agostino, U.S. District Judge:

                                  ORDER TO SHOW CAUSE


                                                  2
     Case 1:15-mc-00023-MAD-CFH Document 75 Filed 05/15/20 Page 3 of 6



       Plaintiff commenced this action on June 3, 2015, for the registration of a foreign

judgment against Ejercito De Liberacion Nacional ("ELN") and Revolucionarios de Columbia

(the "FARC") (collectively "Defendants"), and filed an application for a turnover order directed at

accounts held by Bank of New York Mellon ("BNY Mellon"). On September 18, 2015, BNY

Mellon filed a third party petition in interpleader against Grupo Arosfran Empreendimentos E

Participacoes SARL ("Grupo"), Ovlas Trading, S.A. ("Ovlas"), Keith Stansell, Christoper Janis,

Thomas Howes, Judith Janis, Marc Gonsalves, Jonathan Janis, Michael Janis, and Greer Janis

(collectively, the "Stansell Respondents"), Banco Africano de Investimentos ("Banco Africano"),

Standard Chartered Bank ("SCB"), and Antonio Caballero. See Dkt. No. 18.

       Plaintiff received a judgment in the amount of $36,800,000 against Defendants in the

Southern District of Florida on January 5, 2012. See Dkt. No. 1 at 2. This Court issued writs of

execution for this judgment against Defendants on June 25, 2015, July 15, 2015, and March 14,

2016. See Dkt. Nos. 2, 3, 65. Pursuant to these writs of execution, Plaintiff initiated a turnover

proceeding on August 10, 2015, against BNY Mellon. See Dkt. No. 4. Specifically, Plaintiff

seeks funds in BNY Mellon's custody belonging to Grupo and Ovlas, whom are alleged to be

"agencies or instrumentalities" of the FARC. See id. at 4-5. Plaintiff commenced a similar action

in the United States District Court for the Southern District of New York seeking funds belonging

to other alleged agencies or instrumentalities of the FARC that are held by JP Morgan Chase

Bank. See Dkt. No. 24-16.

       The Stansell Respondents, who also hold a judgment against the FARC, commenced

similar judgment registration and turnover proceedings directed at BNY Mellon, JP Morgan

Chase, and Deutsche Bank in the Northern District of Illinois. See Dkt. No. 24-15 at 21. On

August 5, 2015, citations to discover assets were issued from that court as to assets held by BNY

                                                  3
     Case 1:15-mc-00023-MAD-CFH Document 75 Filed 05/15/20 Page 4 of 6



Mellon in the names of Grupo and Ovlas. See Dkt. No. 24-10. The Stansell Respondents were

brought into this action by the interpleader complaint of BNY Mellon. See Dkt. No. 18.

However, the Stansell Respondents filed of a stipulation of voluntary dismissal of their claims in

this action on February 24, 2016. See Dkt. No. 61.

        The International Emergency Economic Powers Act ("IEEPA") authorizes the Treasury

Department to designate persons or organizations as Specifically Designated Global Terrorists

("SDGTs"). Doe v. JPMorgan Chase Bank, N.A., 899 F.3d 152, 154 (2d Cir. 2018) (citing 66

Fed. Reg. 49,079 (Sept. 23, 2001)). The IEEPA further provides that "'property and interests in

property' of SDGTs are 'blocked' and 'may not be transferred, paid, exported, withdrawn or

otherwise dealt in' if the property or interest is either in the United States or comes within the

possession or control of a U.S. person." Id. (quoting 31 C.F.R. § 594.201(a)). However, the

Terrorism Risk Insurance Act ("TRIA") permits a plaintiff to execute a judgment against blocked

assets or a terrorist party or its agency or instrumentality if it meets certain criteria. See id. at 156

(citations omitted). "Courts applying TRIA in the EFT context look to state law to define the

rights a judgment debtor has in the property a creditor seeks to reach." Id. (citation omitted).

        Here, Plaintiff seeks the funds at issue pursuant to the TRIA and argues that his right to the

funds is based on Grupo's and Ovlas' connection with Defendants. See Dkt. No. 4 at ¶ 11.

However, the central question is whether Grupo and Ovlas have a property interest in the blocked

accounts. See Doe, 899 F.3d at 157. If Grupo and Ovlas do not have a property interest in the

blocked accounts, then the funds are unreachable under the TRIA. See id.

        In October 2009, an EFT was initiated by Grupo, sent to Banco Africano, as the

originator's bank, then to SCB, as Banco Africano's correspondent bank, before it was blocked by



                                                    4
     Case 1:15-mc-00023-MAD-CFH Document 75 Filed 05/15/20 Page 5 of 6



BNY Mellon. See Dkt. No. 18 at ¶ 52. BNY Mellon stopped the transaction and held the funds

because Grupo and Ovlas were designated as SDGTs at the time of the transfer. See id.

       In the Southern District of New York action, the court denied Plaintiff's motion for a

turnover order, finding that because the SDGTs did not have a property interest in the funds

seized, Doe could not reach the funds under the TRIA. See Doe v. Ejercito De Liberacion

Nacional, No. 15-CV-8652, 2017 WL 591193, *2-3 (S.D.N.Y. Feb. 14, 2017). There, the court

found that the funds were the property of the intermediaries that transferred the funds to the

United States financial institutions, not the originators. See id. The court's decision was appealed

and the Second Circuit affirmed. See Doe, 899 F.3d at 154.

       On appeal, the Second Circuit explained that "EFTs are neither the property of the

originator nor the beneficiary while briefly in the possession of an intermediary bank." Doe, 899

F.3d at 156 (citing Hausler v. JP Morgan Chase Bank, N.A., 770 F.3d 207, 212 (2d Cir. 2014)).

In fact, "'the only entity with a property interest in the stopped EFT is the entity that passed the

EFT on to the bank where it presently rests.'" See id. (quoting Hausler, 700 F.3d at 212)

(emphasis in original).

       Here, it is undisputed that the EFT, which was initiated by Grupo, passed from Banco

Africano and SCB, as the originator's bank, to BNY Mellon. See Dkt. No. 18 at ¶ 52; Dkt. No. 40

¶52. Thus, neither Grupo nor Ovlas have a property interest in the funds. Therefore, it would

seem that the funds which Plaintiff seeks in this action are unreachable under the TRIA. See Doe,

2017 WL 591193, at *2-3.

       Accordingly, the Court hereby

       ORDERS that Plaintiff shall submit, within ten (10) days of the date of this Order To



                                                   5
     Case 1:15-mc-00023-MAD-CFH Document 75 Filed 05/15/20 Page 6 of 6



Show Cause, a written submission, not to exceed five pages, to the Court explaining why the writ

of garnishment and turnover order should not be denied for the reasons addressed by the Second

Circuit in Doe v. JPMorgan Chase Bank, N.A., 899 F.3d 152 (2d Cir. 2018); and

the Court further

       ORDERS that Bank of New York Mellon, Grupo, and Ovlas may respond to any

submission by Plaintiff in a submission not to exceed five pages within five (5) days of service of

the submission; and the Court further

       ORDERS that Plaintiff's failure to comply with the terms of this Order to Show Cause

will result in the dismissal of the instant action; and the Court further

       ORDERS that the Clerk of the Court shall serve this Order to Show Cause on the parties

in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: May 15, 2020
       Albany, New York




                                                   6
